Citation Nr: 1133078	
Decision Date: 09/07/11    Archive Date: 09/15/11

DOCKET NO.  07-16 639	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma



THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for spinal stenosis.

2.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for cervical disc disease with back pain.

3.  Entitlement to service connection for muscle and joint pain, to include as due to an undiagnosed illness and as secondary to service-connected chronic fatigue syndrome.



REPRESENTATION

Appellant represented by:	Oklahoma Department of Veterans Affairs



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

F. Yankey, Counsel


INTRODUCTION

The Veteran had honorable active military service from December 1990 to October 1992.  He also had active duty service from August 1995 to January 1997, but he was discharged under other than honorable conditions.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas, which denied the benefits sought on appeal.

A hearing was held on March 18, 2010, by means of video conferencing equipment with the appellant in Muskogee, Oklahoma, before the undersigned acting Veterans Law Judge (VLJ), sitting in Washington, DC, who was designated by the Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 7107(c), (e)(2) and who is rendering the determination in this case.  A transcript of the hearing testimony is in the claims file.

In July 2010, the Board remanded the case for further development by the originating agency.  The case has been returned to the Board for appellate review.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.

REMAND

In the July 2010 remand, the Board determined that the RO should send a letter to the Veteran and his representative.  In particular, it was noted that the letter should notify the Veteran of the information and evidence necessary to substantiate his claims for service connection, including what is necessary to reopen his two previously denied claims.  The letter was also supposed to explain how disability ratings and effective dates are assigned and inform him of any other information needed pertaining to his veteran status. See Dingess/Hartman, 19 Vet. App. at 473.  In addition, the Board directed the RO to request that the Veteran submit any records in his possession concerning his application to upgrade his discharge or provide the necessary information for VA to obtain such records.  Lastly, the Board indicated that the Veteran should be asked to clarify whether he wishes to reopen the issue concerning his character of discharge, and if so, the RO was supposed to provide him with proper notice for such a claim after which the issue should be adjudicated by the RO.

Following the July 2010 remand, the Appeals Management Center (AMC) did send the Veteran a letter in August 2010 in which he was informed of the evidence necessary to substantiate his claims.  The letter also explained how disability ratings and effective dates are determined.  In addition, a second letter was sent to the Veteran in October 2010 in which he was asked to indicate whether he wanted to reopen the issue concerning the character of his discharge.  To date, the Veteran has not responded to either letter.

Nevertheless, the Board notes that August 2010 and October 2010 letters did not request that the Veteran submit any records in his possession concerning his application to upgrade his discharge or provide the necessary information for VA to obtain such records.  The Court has held "that a remand by this Court or the Board confers on the veteran or other claimant, as a matter of law, a right to compliance with the remand orders." Stegall v. West, 11 Vet. App. 268, 271 (1998).  As such, compliance with the terms of the remand is necessary prior to further appellate review, and if not, "the Board itself errs in failing to ensure compliance." Id.  Therefore, in effort to comply with the July 2010 remand, the Board finds that an additional letter should be sent to the Veteran requesting any records and information he has pertaining to an application to upgrade his discharge. 

Accordingly, the case is REMANDED for the following action:

1.  The RO should send a letter to the Veteran and his representative.  The letter should request that the Veteran submit any records in his possession concerning his application to upgrade his discharge or to provide the necessary information for VA to obtain such records.  The letter should also notify him of any other information needed pertaining to his veteran status.

The Veteran and his representative should be given an opportunity to respond to the notice, and any additional information or evidence received should be associated with the claims file.

2.  The Veteran should also be asked to clarify whether he wishes to reopen the issue concerning his character of discharge, and if so, he should be provided with proper notice for such a claim after which the issue should be adjudicated by the RO.

3.  After completing the above actions, the RO should conduct any other development as may be indicated as a consequence of the action taken in the preceding paragraphs.

4.  When the development has been completed, the case should be reviewed by the RO on the basis of additional evidence.  If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The purpose of this REMAND is to obtain additional development, and the Board does not intimate any opinion as to the merits of the case, either favorable or unfavorable, at this time.  The appellant has the right to submit additional evidence and/or argument on the matter or matters the Board has remanded to the regional office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  No action is required of the Veteran until he is notified.

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
JESSICA J. WILLS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


